Maurice W. McCann, J.
The defendant is charged with disorderly conduct in violation of section 722 of the Penal Law before Honorable Clarence Hendrick, Justice of the Peace, Town of Barrington. The defendant has made application for a certificate under section 57 of the Code of Criminal Procedure asking that said charge be prosecuted by indictment. The petitioner alleges the four following grounds:
1. That the case presents ‘' intricate and complicated questions of fact ”
*5062. That the case presents difficult ‘ ‘ questions of law ’ ’
3. That ‘ ‘ property rights are involved ’ ’
4. That a “ decision may be far reaching in its effect and become a precedent which will regulate a matter of general interest ’ ’.
The burden of showing grounds for the removal of a minor cause for prosecution by indictment is upon the defendant. (See People v. Katzowitz, 150 Misc. 63; People v. Rosenberg, 59 Misc. 342.) The defendant-petitioner has not met that burden in this case.
Sound public policy requires that minor criminal causes be disposed of in local courts of special sessions where the rights of defendants will not be jeopardized. (People v. Hassan, 113 N. Y. S. 2d 108.)
It is the opinion of this court that the defendant can have a fair trial in Justice’s Court, and if any errors occur on such a trial the defendant can appeal if he so desires.
The application is, therefore, denied.